DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE filed 8/15/2022 is acknowledged.
Claims 1, 9-11, 17, 20, 25, 26, and 29-31 have been amended.
Claims 6-8, 12-14, 22-24, and 27 have been cancelled.
Claims 1-5, 9-11, 15-21, 25, 26, and 28-31 remain pending.

Claim Objections
Claims 1, 17, 29, and 30 are objected to because of the following informalities:  
The claims, as amended, state that the first type of UL signal is based on “one more or more” system parameters.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 4, 5, 9-11, 17, 18, 20, 21, 25, 26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Faraone et al. (US20140187281A1), hereafter Faraone, in view of Loehr et al. (USP 9288770B2), hereafter Loehr.

Regarding claims 1, 2, 4, and 5,
Faraone discloses a method (Fig. 4-6) of wireless communication by a user equipment (UE; i.e. MS 104, 120 in Fig. 1-2; paragraph 20-23) comprising determining a first RF exposure metric associated with transmitting a first type of UL signal based on one or more system parameters/RF exposure limit that vary over time (paragraph 3, 19; RF/SAR limit is determined for general public and occupational users based on time-averaging), setting a first transmission power for transmitting the first type of uplink (UL) signal based on the first RF exposure metric (Fig. 4, 404-406-414; Fig. 5, 504-506-508-510-516-518; Fig. 6, 612-620; applying UL transmit power scaling based on body-worn RF/SAR exposure limit determined per user) and transmitting the first UL signal according to the first transmission power (Fig. 4, 416; Fig. 5, 520; Fig. 6, 622).
Faraone shows updating the first exposure metric based on a detection that the system parameters/exposure limit is changed (paragraph 6, 36-39; updating required for compliance under different limits for general public and occupational users; also regulatory changes and/or non-uniform application of RF exposure requirements).
Faraone does not expressly show determining a second RF exposure metric available for a second type of UL data signal based on the first RF exposure metric and the system parameters/exposure limit and setting a second transmission power for and transmitting the second type of UL signal based on the second RF exposure metric.
Loehr discloses power headroom reporting for in-device coexistence interefeance avoidance (Title), such as when simultaneously transmitting PUCCH (control) and PUSCH (data; Col. 14-15, lines 65-11; first and second type UL signals).  Loehr shows determining a second RF exposure metric available for a second type of UL signal based on the first RF exposure metric and the system parameters/exposure limit and setting a second transmission power for and transmitting the second type of UL signal based on the second RF exposure metric (Abstract; Fig. 9, 16-19; i.e. Col. 15, lines 12-58; Col. 21, lines 47-56; Col. 36, lines 6-18; determining of powers for simultaneous PUCCH/PUSCH restricted by Specific Absorption Rate (SAR) and/or PSD reference allocation per signal).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Faraone by determining a second RF exposure metric available for a second type of UL signal based on the first RF exposure metric and the system parameters/exposure limit and setting a second transmission power for and transmitting the second type of UL signal based on the second RF exposure metric, as shown by Loehr, thereby avoiding variations of power backoff on a subframe basis.

Regarding claim 17, 18, 20, and 21,
Faraone discloses an apparatus for wireless communication (Fig. 2, MS 104) comprising a memory comprising executable instructions (Fig. 2, 204; paragraph 18) by a processor (Fig. 2, 202) to cause determining a first RF exposure metric associated with transmitting a first type of UL signal based on one or more system parameters/RF exposure limit that vary over time (paragraph 3, 19; RF/SAR limit is determined for general public and occupational users based on time-averaging), setting a first transmission power for transmitting the first type of uplink (UL) signal based on the first RF exposure metric (Fig. 4, 404-406-414; Fig. 5, 504-506-508-510-516-518; Fig. 6, 612-620; applying UL transmit power scaling based on body-worn RF/SAR exposure limit determined per user) and transmitting the first UL signal according to the first transmission power (Fig. 4, 416; Fig. 5, 520; Fig. 6, 622).
Faraone shows updating the first exposure metric based on a detection that the system parameters/exposure limit is changed (paragraph 6, 36-39; updating required for compliance under different limits for general public and occupational users; also regulatory changes and/or non-uniform application of RF exposure requirements).
Faraone does not expressly show determining a second RF exposure metric available for a second type of UL signal based on the first RF exposure metric and the system parameters/exposure limit and setting a second transmission power for and transmitting the second type of UL signal based on the second RF exposure metric.
Loehr discloses power headroom reporting for in-device coexistence interefeance avoidance (Title), such as when simultaneously transmitting PUCCH and PUSCH (Col. 14-15, lines 65-11; first and second type UL signals).  Loehr shows determining a second RF exposure metric available for a second type of UL signal based on the first RF exposure metric and the system parameters/exposure limit and setting a second transmission power for and transmitting the second type of UL signal based on the second RF exposure metric (Abstract; Fig. 9, 16-19; i.e. Col. 15, lines 12-58; Col. 21, lines 47-56; Col. 36, lines 6-18; determining of powers for simultaneous PUCCH/PUSCH restricted by Specific Absorption Rate (SAR) and/or PSD reference allocation per signal).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Faraone by determining a second RF exposure metric available for a second type of UL signal based on the first RF exposure metric and the system parameters/exposure limit and setting a second transmission power for and transmitting the second type of UL signal based on the second RF exposure metric, as shown by Loehr, thereby avoiding variations of power backoff on a subframe basis.

Regarding claim 29,
Faraone discloses an apparatus for wireless communication (Fig. 2, MS 104) comprising means for determining a first RF exposure metric associated with transmitting a first type of UL signal based on one or more system parameters/RF exposure limit that vary over time (paragraph 3, 19; RF/SAR limit is determined for general public and occupational users based on time-averaging), setting a first transmission power for transmitting the first type of uplink (UL) signal based on the first RF exposure metric (Fig. 4, 404-406-414; Fig. 5, 504-506-508-510-516-518; Fig. 6, 612-620; applying UL transmit power scaling based on body-worn RF/SAR exposure limit determined per user) and transmitting the first UL signal according to the first transmission power (Fig. 4, 416; Fig. 5, 520; Fig. 6, 622).
Faraone shows updating the first exposure metric based on a detection that the system parameters/exposure limit is changed (paragraph 6, 36-39; updating required for compliance under different limits for general public and occupational users; also regulatory changes and/or non-uniform application of RF exposure requirements).
Faraone does not expressly show determining a second RF exposure metric available for a second type of UL signal based on the first RF exposure metric and the system parameters/exposure limit and setting a second transmission power for and transmitting the second type of UL signal based on the second RF exposure metric.
Loehr discloses power headroom reporting for in-device coexistence interefeance avoidance (Title), such as when simultaneously transmitting PUCCH and PUSCH (Col. 14-15, lines 65-11; first and second type UL signals).  Loehr shows determining a second RF exposure metric available for a second type of UL signal based on the first RF exposure metric and the system parameters/exposure limit and setting a second transmission power for and transmitting the second type of UL signal based on the second RF exposure metric (Abstract; Fig. 9, 16-19; i.e. Col. 15, lines 12-58; Col. 21, lines 47-56; Col. 36, lines 6-18; determining of powers for simultaneous PUCCH/PUSCH restricted by Specific Absorption Rate (SAR) and/or PSD reference allocation per signal).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Faraone by determining a second RF exposure metric available for a second type of UL signal based on the first RF exposure metric and the system parameters/exposure limit and setting a second transmission power for and transmitting the second type of UL signal based on the second RF exposure metric, as shown by Loehr, thereby avoiding variations of power backoff on a subframe basis.



Regarding claim 30,
Faraone discloses a non-transitory computer-readable medium for wireless communication comprising processor-executable instructions (Fig. 2, 202-204; paragraph 18) to cause determining a first RF exposure metric associated with transmitting a first type of UL signal based on one or more system parameters/RF exposure limit that vary over time (paragraph 3, 19; RF/SAR limit is determined for general public and occupational users based on time-averaging), setting a first transmission power for transmitting the first type of uplink (UL) signal based on the first RF exposure metric (Fig. 4, 404-406-414; Fig. 5, 504-506-508-510-516-518; Fig. 6, 612-620; applying UL transmit power scaling based on body-worn RF/SAR exposure limit determined per user) and transmitting the first UL signal according to the first transmission power (Fig. 4, 416; Fig. 5, 520; Fig. 6, 622).
Faraone shows updating the first exposure metric based on a detection that the system parameters/exposure limit is changed (paragraph 6, 36-39; updating required for compliance under different limits for general public and occupational users; also regulatory changes and/or non-uniform application of RF exposure requirements).
Faraone does not expressly show determining a second RF exposure metric available for a second type of UL signal based on the first RF exposure metric and the system parameters/exposure limit and setting a second transmission power for and transmitting the second type of UL signal based on the second RF exposure metric.
Loehr discloses power headroom reporting for in-device coexistence interefeance avoidance (Title), such as when simultaneously transmitting PUCCH and PUSCH (Col. 14-15, lines 65-11; first and second type UL signals).  Loehr shows determining a second RF exposure metric available for a second type of UL signal based on the first RF exposure metric and the system parameters/exposure limit and setting a second transmission power for and transmitting the second type of UL signal based on the second RF exposure metric (Abstract; Fig. 9, 16-19; i.e. Col. 15, lines 12-58; Col. 21, lines 47-56; Col. 36, lines 6-18; determining of powers for simultaneous PUCCH/PUSCH restricted by Specific Absorption Rate (SAR) and/or PSD reference allocation per signal).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Faraone by determining a second RF exposure metric available for a second type of UL signal based on the first RF exposure metric and the system parameters/exposure limit and setting a second transmission power for and transmitting the second type of UL signal based on the second RF exposure metric, as shown by Loehr, thereby avoiding variations of power backoff on a subframe basis.

Regarding claims 9 and 25,
The combination of Faraone and Loehr discloses the second RF exposure metric available for the second type of UL signal represents a remaining available RF exposure based on a difference between the RF exposure limit and the determined first RF exposure associated with transmitting the first type of UL signal (Loehr: Abstract; Fig. 9, 16-19; i.e. Col. 15, lines 12-58; Col. 21, lines 47-56; Col. 36, lines 6-18; simultaneous PUCCH/PUSCH powers restricted by Specific Absorption Rate (SAR) and/or PSD reference allocation).  See motivation above.
Regarding claims 10, 11, and 26,
The combination of Faraone and Loehr discloses the first RF exposure and the second RF exposure are based, at least in part, on a priority between the first type of UL signal and the second type of UL signal, wherein the first type of UL signal is of a higher priority than the second type of UL signal (Loehr: power related to RF exposure, i.e. SAR and/or PSD per cc) and further shows the first RF exposure is determined first based on the RF exposure limit and the second RF exposure is determined after the first RF exposure from a remaining available RF exposure based on a difference between the RF exposure limit and the determined first RF exposure associated with transmitting the first type of UL signal (Loehr: Abstract; Fig. 9, 16-19; i.e. Col. 15, lines 12-58; Col. 21, lines 47-56; Col. 36, lines 6-18; powers for simultaneous PUCCH/PUSCH restricted by Specific Absorption Rate (SAR) and/or PSD reference allocation).  See motivation above.









4.	Claims 3, 15, 16, 19, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Faraone and Loehr as applied to claim 1 above, and further in view of Seo et al. (US20110280169A1), hereafter Seo.

Regarding claims 3, 15, 16, 19, and 28,
Faraone and Loehr do not expressly disclose the control signal has a higher priority to an available transmission power density for the transmitting than the data signal, or that the second transmission power differs from the first transmission power during a time interval, and during a time interval, a sum of the first transmission power and the second transmission power is no greater than a transmission power limit for the time interval.
Seo discloses a method (Fig. 8) of wireless communication by a user equipment (UE; Fig. 1, 120; paragraph 63) comprising setting a first transmission power for transmitting a first type of uplink (UL) signal (i.e. PUCCH; Fig. 8, S810-820), setting a second transmission power for transmitting a second type of UL signal (i.e. PUSCH) based on the first transmission power (Fig. 8, S830-840) and transmitting at least one of the first UL signal according to the first transmission power or the second UL signal according to the second transmission power (Fig. 8, S850-860; paragraph 64-67), similar to that of the combination of Faraone and Loehr.  Seo discloses the control signal has a higher priority to an available transmission power density for the transmitting than the data signal (paragraph 68, 77-89, 107; i.e. PUCCH prioritized over PUSCH; control transmission prioritized over transmission of data alone).  Seo further discloses the second transmission power differs from the first transmission power during a time interval (Fig. 10-11 shows differing power per CC), and during a time interval, a sum of the first transmission power and the second transmission power is no greater than a transmission power limit for the time interval (Fig. 8, S830; Fig. 10-11 relative to Pmax; paragraph 65-66).
	It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Faraone and Loehr where the control signal has a higher priority to an available transmission power density for the transmitting than the data signal, or that the second transmission power differs from the first transmission power during a time interval, and during a time interval, a sum of the first transmission power and the second transmission power is no greater than a transmission power limit for the time interval, as shown by Seo, thereby enabling prioritization of simultaneous transmissions while adhering a total maximum power limit for the user device.

5.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Faraone and Loehr as applied to claim 1 above, and further in view of Logan et al. (US20170064641A1), hereafter Logan.

Regarding claim 31,
The combination of Faraone and Loehr does not expressly disclose setting the first and second powers for future time slot based on time-averaged RF exposure.
Logan discloses real-time specific absorption rate implementation in wireless devices (Title) including setting the first and second transmission power for a future time slot based on time-averaged RF exposure (Abstract; Fig. 5; paragraph 58-62; max power determined for future time interval based on time-averaged SAR).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Faraone and Loehr by setting the first and second transmission power for a future time slot based on time-averaged RF exposure, as shown by Logan, thereby ensuring a device remains SAR compliant throughout the time-averaging window and maintains radio connection.

Response to Arguments
6.	Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive. 
In the Remarks on pg. 14 of the Amendment, Applicant contends Faraone fails to teach or suggest updating of different uplink power scaling is based on one or more system parameters such as RF exposure limit.
The Examiner respectfully disagrees.  As now shown in the rejection, Faraone clearly shows updating for compliance under different RF exposure limits for the general public and occupational users.  Faraone also considers regulatory changes and/or non-uniform application of RF exposure requirements that would meet a reasonable interpretation of the claim language, as amended.  Therefore, the rejections based on the combined disclosures of Faraone and Loehr are proper.
All other arguments are moot based on the revised rejection above.  

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on 571-272-3144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477